DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
	In the amendment filed 7/13/2021, claims 23, 31-32, 36, and 37 have been amended. Claim 30 has been cancelled. The currently pending claims considered below are claim 23-29 and 31-37.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior arts of record, Ziauddin (US Publication 2015/0286682 A1) and Erdogan et al. (US Patent 10,120,902 B2) teach analogous art to the instant application, that of query processing. Ziauddin teaches processing received queries comprising filter predicates utilizing zone map information associated with indexed columns. Erdogan more specifically teaches mapping a logical plan tree representing a received query to binary operators of the query to execute an optimized query plan. However, after careful consideration of the claim amendments and response (pages 2-13) filed on 7/13/2021 and the indication of allowable subject matter in the office action mailed 5/6/2021, the applicant specifically pointed out how the claim amendments overcome the prior art of record, particularly the prior art of Ziauddin in view of Erdogan teaching optimizing 
The feature of utilizing a hybrid structure with ChainTree structure and ChainBlock structure is disclosed in claim 23, that recites storing the column index using a hybrid structure having at least a ChainTree structure and a ChainBlocks structure, wherein the ChainTree structure is defined by a B+tree that takes a key and maps the key to a paired structure having at least both of a pointer and a size, wherein the size is the number of IDs in the set, and the pointer points to a storage location of where the ID set starts, and wherein the ChainBlocks structure defines a doubly-linked list of multiple nodes, where each node contains an array of IDs to store the item ID sets for one or more keys, where a subset of the array includes up to all of an ID set; wherein the first and second filter operations for the first and second column conditions comprise: starting at a root node in the ChainTree structure; repeatedly executing a search on keys using the value in the filter operation to find the child node to look in, until a leaf node is reached; returning the paired structure having at least both of a pointer and a size if the leaf node contains a paired structure where the key matches the filter operation's value, and returning an empty set if the leaf node does not contain a paired structure where the key matches the filter operation's value; reading the pointer of the returned paired structure, and reading one ID starting at such location, and moving to the next ID, wherein said step .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jin (US Publication 2017/0286470 A1)
Roy-Faderman (US Publication 2015/0134643 A1)
Gray (US Patent 6,353,821 B1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204.  The examiner can normally be reached on Monday-Friday 7:00am - 3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168